DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/20 and 3/3/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the .
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the .
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,212,658. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 10, which recites: “the system of claim 9, wherein: the second slave channel connector enables connection of the first slave device with a third slave channel connector of a second slave device having the slave logic; and the slave logic enables the second slave device to: communicate with the master device on the single channel via the first slave channel connector of the first slave device, and communicate with the second slave device on the single channel via the second slave channel connector of the second slave device.”
It is unclear how the slave logic enables the second slave device to communicate with the second slave device via the second slave channel connector of the second slave device.
All dependent claims are rejected for having the same deficiencies as the claims from which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dijk (US Publication 2013/0282941).
Regarding claim 1, Van Dijk teaches a master device for managing communication between the master device and multiple slave devices, the master device comprising: (i.e. fig 1a shows a master device and multiple slave devices in serial asynchronous communication; see paragraphs 2)
 	a master channel connector; (i.e. fig. 1a shows the master device may have a data port; see paragraphs 23, 24) and
 	master logic enabling the master device to exchange clockless communication with the multiple slave devices on a single channel over a wired serial connection via the master channel connector. (i.e. fig. 1a shows the master device may communicate with the multiple slave devices over a wired serial asynchronous communication channel in a daisy chain configuration; see paragraphs 23, 24)
Claim(s) 1, 4 - 6, 9, 11 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US Publication 2018/0203818).
Regarding claim 1, Fukuda teaches a master device for managing communication between the master device and multiple slave devices, the 
 	a master channel connector; (i.e. fig. 2 shows a master device may have a communication interface(132a and 132b); see paragraphs 23, 24) and
 	master logic enabling the master device to exchange clockless communication with the multiple slave devices on a single channel over a wired serial connection via the master channel connector. (i.e. fig. 2 shows the master device may communicate with the multiple slave devices over the communication interface utilizing a CPU and transmission control unit (10,13) without a clock for synchronization utilizing a half-duplex communication scheme; see paragraphs 27 - 30) (i.e. fig. 1 shows the master device may communicate with multiple slave devices over the half duplex communication channel in different network configurations including daisy chain; see paragraphs 21 - 24)
Regarding claim 4, Fukuda teaches the master device of claim 1, wherein the master device communicates using at least one of an open-gate configuration and a closed-gate configuration. (i.e. the slave devices may receive data individually addressed or by broadcast, which is data received by all devices; see paragraph 23)
Regarding claim 5, Fukuda teaches the master device of claim 1, wherein the master logic further enables the master device to communicate with a processor via a master data connector. (i.e. fig. 2 shows the master device allows the transmission control unit to coordinate with the CPU to execute instructions; see paragraphs 28 - 31)
Regarding claim 6, Fukuda teaches the master device of claim 5, wherein the master data connector includes an inter-integrated circuit connector. (i.e. fig. 2 shows the communication interface of the master device (132a, 132b) may connect internally to other elements like cpu, memory and controllers; see paragraphs 28 - 31)
Regarding claim 9, Fukuda teaches a system for managing communication between devices, the system comprising: a master device comprising: (i.e. fig 1 shows a master device and multiple slave devices in serial communication; see paragraphs 21, 22)
 	a master channel connector, and master logic enabling the master device to exchange clockless communication with the multiple slave devices on a single channel over a wired serial connection via the master channel connector; (i.e. fig. 2 shows the master device may have a communication interface(132a and 132b); (see paragraphs 23, 24) and may communicate with the multiple slave devices 
and 
 	a first slave device comprising: a first slave channel connector, a second slave channel connector, and slave logic; wherein the first slave channel connector enables connection of the first slave device with the master channel connector. (i.e. fig. 1 shows a slave device may comprise a first communication port to connect to the master and a second communication port to communicate with another slave device in a daisy chain configuration; see paragraphs 21 - 24) (i.e. fig. 2 shows the slave device with the first communication interface(132a) and the second communication interface (132b); (see paragraphs 23, 24) and may connect to other slave devices over the second communication interface; see paragraphs 27 - 30)
Regarding claim 11, Fukuda teaches the system of claim 10, wherein the slave logic enables the second slave device to:

Regarding claim 12, Fukuda teaches the master device of claim 9, wherein the master logic further enables the master device to communicate with a processor via a master data connector. (i.e. fig. 2 shows the master device allows the transmission control unit to coordinate with the CPU to execute instructions; see paragraphs 28 - 31)
Regarding claim 13, Fukuda teaches the master device of claim 12, wherein the master data connector includes an inter-integrated circuit connector. (i.e. fig. 2 shows the communication interface of the master device (132a, 132b) may 
Regarding claim 14, Fukuda teaches the system of claim 10, wherein the first slave device further comprises: multiple slave-input-output connectors, wherein the multiple slave-input-output connectors enable connection of the first slave device with one or more distributed devices, and wherein the slave logic further enables the first slave device to manage operations of the one or more distributed devices via one or more of the multiple slave input-output connectors. (i.e. fig. 2 shows the slave device may multiple transmission/reception connectors all controlled by a transmission control unit allowing the slave device to communicate with other slave devives as shown in fig. 1; see paragraphs 31 - 34)
Regarding claim 15, Fukuda teaches the system of claim 14, wherein the slave logic further enables the first slave device to send or receive an analog signal or a digital signal via the one or more of the multiple slave input-output connectors. (i.e. the communication network of industrial devices of fig. 1 can operate utilizing different protocols, which are analog or digital; see paragraphs 20)

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Blumcke et al. (US Publication 2008/0059671).
Regarding claim 2, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 2 depends. Fukuda does not teach, wherein the master logic enables the master device to receive a signal sent on the 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Blumcke into Fukuda. Both Fukuda and Blumcke teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 8, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 8 depends. Fukuda does not teach, wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Blumcke into Fukuda. Both Fukuda and Blumcke teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 20, Fukuda discloses all the recited limitations of claim 9 as described previously from which claim 20 depends. Fukuda does not teach, wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the master device on the single channel via a first one of the master channel connectors is received by the master device via a second one of the master channel connectors. However, Blumcke teaches wherein the master channel connectors enable a loop-back connection for the wired serial connection between the master device and the slave devices having the slave logic on the single channel such that a first signal transmitted by the master device on the single channel via a first one of the master channel connectors is received by the master device via a second one of the master channel connectors. (i.e. fig. 1 of Blumcke shows a daisy chain arrangement of master and slave devices wherein the master may transmit a signal sent on one port over a single channel and receive the data on another master port in a loop or ring configuration; see paragraphs 28, 29)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Claim 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Bender et al. (US Publication 2017/0359195).
Regarding claim 7, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 7 depends. Fukuda does not teach, further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. However, Bender teaches further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. (i.e. fig. 1 of Bender shows 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Bender into Fukuda. Both Fukuda and Bender teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Regarding claim 18, Fukuda discloses all the recited limitations of claim 9 as described previously from which claim 18 depends. Fukuda does not teach, further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. However, Bender teaches further comprising: up to four, eight, sixteen, thirty-two, or sixty-four of the master channel connectors, wherein the master logic enables the master device to communicate with different sets of the multiple slave devices on up to four, eight, sixteen, thirty-two, or sixty-four single-channels. (i.e. fig. 1 of Bender shows 
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the ring daisy chain configuration of Bender into Fukuda. Both Fukuda and Bender teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818).
Regarding claim 13, Fukuda discloses all the recited limitations of claim 1 as described previously from which claim 13 depends. Fukuda does not teach, wherein the master device addresses the slave devices using at least one of pulse shaving and pulse adding.
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was to utilize pulse add or shaving for addressing into Fukuda. It is well known to one with ordinary skill in the art that asynchronous serial 
	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility and ease of design.
Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US Publication 2018/0203818) in view of Kain et al. (US Publication 2017/0346308).
Regarding claim 16, Fukuda discloses all the recited limitations of claim 14 as described previously from which claim 16 depends. Fukuda does not teach, wherein the distributed devices include a power device. However, Kain teaches wherein the distributed devices include a power device. (i.e. fig. 1 of Kain shows multiple slave devices in a daisy chained master-slave network may be connected to a power device for balancing; see paragraphs 2 – 4, 25 - 27)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the power balancing master-slave configuration of Kain into Fukuda. Both Fukuda and Kain teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 

Regarding claim 17, Fukuda discloses all the recited limitations of claim 16 as described previously from which claim 17 depends. Fukuda does not teach, wherein the first slave device is a part of the power device. However, Kain teaches wherein the first slave device is a part of the power device. (i.e. fig. 1 of Kain shows multiple slave devices in a daisy chained master-slave network may be connected to a power device for balancing; see paragraphs 2 – 4, 25 - 27)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to support the power balancing master-slave configuration of Kain into Fukuda. Both Fukuda and Kain teach a master and multiple slave devices in a daisy chain configuration sharing an asynchronous communication channel. 
 	A person with ordinary skill in the art would have been motivated to make the modification to Fukuda to improve network versatility and improve power management.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
January 5, 2022Primary Examiner, Art Unit 2471